

EXECUTION VERSION
            

PERFORMANCE UNDERTAKING
This Performance Undertaking (this “Undertaking”), dated as of September 28,
2012 is executed by LKQ Corporation, a Delaware corporation (the “Provider”), in
favor of LKQ Receivables Finance Company, LLC, a Delaware limited liability
company (together with its successors and assigns, the “Recipient”).
RECITALS
1.    Keystone Automotive Industries, Inc., a California corporation
(“Keystone”) and Greenleaf Auto Recyclers, LLC, a Delaware limited liability
company (“Greenleaf” , and collectively with Keystone and each other subsidiary
of Provider which enters into a Joinder Agreement pursuant to the Sale Agreement
(as such term is defined below), the “Originators”) and Recipient have entered
into an Receivables Sale Agreement, dated as of September 28, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Sale
Agreement”), pursuant to which each Originator, subject to the terms and
conditions contained therein, is selling its respective right, title and
interest in certain of its accounts receivable to Recipient.
2.    Each Originator is a Subsidiary of Provider and Provider is expected to
receive substantial direct and indirect benefits from the sale of accounts
receivable and related assets by the Originators to Recipient pursuant to the
Sale Agreement (which benefits are hereby acknowledged).
3.    As an inducement for Recipient to purchase the accounts receivable and
related assets of each Originator pursuant to the Sale Agreement, Provider has
agreed to guaranty the due and punctual performance by each Originator of its
obligations under the Sale Agreement.
4.    Provider wishes to guaranty the due and punctual performance by each
Originator of its obligations to Recipient under or in respect of the Sale
Agreement, as provided herein.
AGREEMENT


NOW, THEREFORE, Provider hereby agrees as follows:


Section 1.    Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Purchase Agreement (as hereinafter defined). In addition:
“Obligations” means, collectively, all covenants, agreements, terms, conditions
and indemnities to be performed and observed by any Originator under and
pursuant to the Sale Agreement and each other document executed and delivered by
any Originator pursuant to the Sale Agreement, including, without limitation,
the due and punctual payment of all sums which are or may become due and owing
by any Originator under the Sale Agreement, whether for fees, expenses
(including counsel fees), indemnified amounts or otherwise, whether upon any
termination or for any other reason.
Section 2.     Guaranty of Performance of Obligations. Provider hereby
guarantees to Recipient, the full and punctual payment and performance by each
Originator of the Obligations. This Undertaking is an absolute, unconditional
and continuing guaranty of the full and punctual performance of all of the
Obligations of each Originator under the Sale Agreement and each other document
executed and delivered by any Originator pursuant to the Sale Agreement and is
in no way conditioned upon any requirement that Recipient first attempt to
collect any amounts owing by any Originator to Recipient, the Administrative
Agent, the Managing Agents or the Purchasers from any other Person or resort to
any





--------------------------------------------------------------------------------



collateral security, any balance of any deposit account or credit on the books
of Recipient, the Administrative Agent, any Managing Agent or any Purchaser in
favor of any Originator or any other Person or other means of obtaining payment.
Should any Originator default in the payment or performance of any of the
Obligations, Recipient (or its permitted assigns) may, upon written demand,
cause the immediate performance by Provider of the Obligations and cause any
payment Obligations to become forthwith due and payable to Recipient (or its
permitted assigns), without demand or notice of any nature (other than as
expressly provided herein), all of which are hereby expressly waived by
Provider. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Provider shall not be responsible
for any Obligations to the extent the failure to perform such Obligations by any
Originator results from Receivables being uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
provided, that nothing herein shall relieve any Originator from performing in
full its Obligations under the Sale Agreement or Provider of its undertaking
hereunder with respect to the full performance of such duties.
Section 3.     Provider’s Further Agreements to Pay. Provider further agrees, as
the principal obligor and not as a guarantor only, to pay to Recipient (and its
permitted assigns), forthwith upon written demand in funds immediately available
to Recipient, all reasonable costs and expenses (including court costs and
reasonable legal expenses) incurred or expended by Recipient (and its assigns)
in connection with the Obligations, this Undertaking and the enforcement
thereof, together with interest on amounts recoverable under this Undertaking
from the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 360 day year) equal
to the Base Rate plus 2.0% per annum, such rate of interest changing when and as
the Base Rate changes.
Section 4.     Waivers by Provider. Provider waives notice of acceptance of this
Undertaking, notice of any action taken or omitted by Recipient (or its
permitted assigns) in reliance on this Undertaking, and any requirement that
Recipient (or its permitted assigns) be diligent or prompt in making demands
under this Undertaking, giving notice of any Termination Event, other default or
omission by any Originator or asserting any other rights of Recipient under this
Undertaking. Provider warrants that it has adequate means to obtain from each
Originator, on a continuing basis, information concerning the financial
condition of such Originator, and that it is not relying on Recipient to provide
such information, now or in the future. Provider also irrevocably waives all
defenses (i) that at any time may be available in respect of the Obligations by
virtue of any statute of limitations, valuation, stay, moratorium law or other
similar law now or hereafter in effect or (ii) that arise under the law of
suretyship, including impairment of collateral. Recipient (and its permitted
assigns) shall be at liberty, without giving notice to or obtaining the assent
of Provider and without relieving Provider of any liability under this
Undertaking, to deal with any Originator, and with each other party who now is
or after the date hereof becomes liable in any manner for any of the
Obligations, in such manner as Recipient and its assigns in their sole
discretion deem fit, and to this end Provider agrees that the validity and
enforceability of this Undertaking, including without limitation, the provisions
of Section 7 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Obligations or any part thereof or any agreement relating
thereto at any time; (b) any failure or omission to enforce any right, power or
remedy with respect to the Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Obligations or any part
thereof; (c) any waiver of any right, power or remedy or of any Termination
Event or default with respect to the Obligations or any part thereof or any
agreement relating thereto; (d) any release, surrender, compromise, settlement,
waiver, subordination or modification, with or without consideration, of any
other obligation of any person or entity with respect to the Obligations or any
part thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of any Originator or any part thereof or amounts which are not
covered by this Undertaking even though

2

--------------------------------------------------------------------------------



Recipient (or its assigns) might lawfully have elected to apply such payments to
any part or all of the payment Obligations of such Originator or to amounts
which are not covered by this Undertaking; (g) the existence of any claim,
setoff or other rights which Provider may have at any time against any
Originator in connection herewith or any unrelated transaction; (h) any
assignment or transfer of the Obligations or any part thereof; or (i) any
failure on the part of any Originator to perform or comply with any term of the
Agreements or any other document executed in connection therewith or delivered
thereunder, all whether or not Provider shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.
Section 5.     Unenforceability of Obligations Against Originators.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Obligations; (c) the failure of
any Originator or Provider to maintain in full force, validity or effect or to
obtain or renew when required all governmental and other approvals, licenses or
consents required in connection with the Obligations or this Undertaking, or to
take any other action required in connection with the performance of all
obligations pursuant to the Obligations or this Undertaking; or (d) if any of
the moneys included in the Obligations have become irrecoverable from any
Originator for any other reason other than final payment in full of the payment
Obligations in accordance with their terms, this Undertaking shall nevertheless
be binding on Provider. This Undertaking shall be in addition to any other
guaranty or other security for the Obligations, and it shall not be rendered
unenforceable by the invalidity of any such other guaranty or security. In the
event that acceleration of the time for payment of any of the Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Originator or
for any other reason with respect to any Originator, all such amounts then due
and owing with respect to the Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Obligations, shall be immediately due and payable by Provider.
Section 6.    Representations and Warranties. Provider hereby represents and
warrants to Recipient that:
(a)    Corporate Existence and Power. Provider is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation or organization, and is duly qualified to do business and is in
good standing as a foreign corporation or entity, and has and holds all power,
corporate or otherwise, and all governmental licenses, authorizations, consents
and approvals required to carry on its business in each jurisdiction in which
its business is conducted, except, in each case, where a failure to do so could
not reasonably be expected to have a Material Adverse Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by Provider of this Undertaking and the performance of
its obligations hereunder are within its power and authority, corporate or
otherwise, and have been duly authorized by all necessary action, corporate or
otherwise, on its part. This Undertaking has been duly executed and delivered by
Provider.
(c)    Binding Effect. This Undertaking constitutes the legal, valid and binding
obligations of Provider enforceable against Provider in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

3

--------------------------------------------------------------------------------



(d)    No Conflict. The execution and delivery by Provider of this Undertaking,
and the performance of its obligations hereunder do not contravene or violate
(i) its certificate or articles of incorporation or by‑laws, (ii) any law, rule
or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on any assets of Provider (except as
created hereunder) except, in the case of clauses (ii), (iii) or (iv), where
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect.
(e)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by Provider of this
Undertaking and the performance of its obligations hereunder, except where the
failure to obtain such authorization or approval or take such action or make
such notice or filing could not reasonably be expected to have a Material
Adverse Effect.
(f)    Financial Statements. The consolidated financial statements of Provider
and its consolidated Subsidiaries dated as of December 31, 2012 heretofore
delivered to Recipient have been prepared in accordance with generally accepted
accounting principles consistently applied and fairly present in all material
respects the consolidated financial condition and results of operations of
Provider and its consolidated Subsidiaries as of such date and for the period
ended on such date. Since December 31, 2012, no event has occurred which would
or could reasonably be expected to have a Material Adverse Effect.
(g)    Taxes. Provider has filed all material tax returns and reports required
by law to have been filed by it and has paid all taxes thereby shown to be due
and owing, except any such taxes which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books or except to the extent such
failure could not reasonably be expected to result in a Material Adverse Effect.
(h)    Actions; Suits. There are no actions, suits or proceedings pending, or to
the best of Provider’s knowledge, threatened, against or affecting Provider, or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a Material Adverse Effect. Provider is not
in default with respect to any order of any court, arbitrator or governmental
body other than such default which could not reasonably be expected to have a
Material Adverse Effect.
Section 7.     Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Obligations are paid in full, Provider: (a)
will not enforce or otherwise exercise any right of subrogation to any of the
rights of Recipient, the Administrative Agent, any Managing Agent or any
Purchaser against any Originator, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Administrative
Agent, the Managing Agents and the Purchasers against any Originator and all
contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the United States Bankruptcy Code) which Provider might now have or
hereafter acquire against any Originator that arise from the existence or
performance of Provider’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any Originator in respect of any liability of
Provider to any Originator and (d) waives any benefit of and any right to
participate in any collateral security which may be held by Recipient, the
Administrative Agent, the Managing Agents or the Purchasers. The payment of any
amounts due with respect to any indebtedness of any Originator now or hereafter
owed to Provider is hereby subordinated to the prior payment in full of all of
the Obligations. Provider agrees that, after the occurrence of any default in
the payment or performance of any of the Obligations, Provider will not demand,
sue for or otherwise attempt

4

--------------------------------------------------------------------------------



to collect any such indebtedness of any Originator to Provider until all of the
Obligations shall have been paid and performed in full. If, notwithstanding the
foregoing sentence, Provider shall collect, enforce or receive any amounts in
respect of such indebtedness while any Obligations are still unperformed or
outstanding, such amounts shall be collected, enforced and received by Provider
as trustee for Recipient (and its assigns) and be paid over to Recipient (or its
assigns) on account of the Obligations without affecting in any manner the
liability of Provider under the other provisions of this Undertaking. The
provisions of this Section 7 shall be supplemental to and not in derogation of
any rights and remedies of Recipient under any separate subordination agreement
which Recipient may at any time and from time to time enter into with Provider.
Section 8.     Termination of Undertaking. Provider’s obligations hereunder
shall continue in full force and effect until all Obligations are finally paid
and satisfied in full and that certain Receivables Purchase Agreement, dated as
of September 28, 2012, among Recipient, as seller, Provider, as servicer, the
Conduits party thereto from time to time, the Financial Institutions party
thereto from time to time, the Managing Agents party thereto from time to time
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent (the
“Administrative Agent”) (as amended prior to the date hereof and as the same may
be further amended, restated or otherwise modified from time to time, the
“Purchase Agreement”) is terminated, provided, that this Undertaking shall
continue to be effective or shall be reinstated, as the case may be, if at any
time payment or other satisfaction of any of the Obligations is rescinded or
must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not Recipient (or its
assigns) is in possession of this Undertaking. No invalidity, irregularity or
unenforceability by reason of the federal bankruptcy code or any insolvency or
other similar law, or any law or order of any government or agency thereof
purporting to reduce, amend or otherwise affect the Obligations shall impair,
affect, be a defense to or claim against the obligations of Provider under this
Undertaking.
Section 9.     Effect of Bankruptcy. This Undertaking shall survive the
insolvency of any Originator and the commencement of any case or proceeding by
or against any Originator under the federal bankruptcy code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the federal bankruptcy code with respect to any Originator
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which any Originator is subject shall postpone the
obligations of Provider under this Undertaking.
Section 10.    Setoff. Regardless of the other means of obtaining payment of any
of the Obligations, Recipient (and its permitted assigns) is hereby authorized
at any time and from time to time, without notice to Provider (any such notice
being expressly waived by Provider) and to the fullest extent permitted by law,
to set off and apply any deposits and other sums due to Provider against the
obligations of Provider under this Undertaking, whether or not Recipient (or any
such assign) shall have made any demand under this Undertaking and although such
Obligations may be contingent.
Section 11.    Taxes. All payments to be made by Provider hereunder shall be
made free and clear of any deduction or withholding. If Provider is required by
law to make any deduction or withholding on account of tax or otherwise from any
such payment, the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, Recipient receive a net sum equal to the sum which they would have
received had no deduction or withholding been made.
Section 12.    Further Assurances; Covenant to Provide Amendment.

5

--------------------------------------------------------------------------------



(a)    Provider agrees that it will from time to time, at the request of
Recipient (or its permitted assigns), provide information relating to the
business and affairs of Provider as Recipient (or its permitted assigns) may
reasonably request. Provider also agrees to do all such things and execute all
such documents as Recipient (or its permitted assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.
(b)    Provider agrees that it will, upon the first date following the date
hereof on which that certain Amended and Restated Credit Agreement, dated as of
September 30, 2011 (the “Credit Agreement”), among LKQ, LKQ Delaware LLP, the
Subsidiary Borrowers party thereto from time to time, the Lenders party thereto
from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of
America, N.A., as Syndication Agent and RBS Citizens, N.A. and Wells Fargo Bank,
National Association, as Co-Documentation Agents, is to be amended, restated,
supplemented or otherwise modified in writing, include in the applicable
amendment documentation a carve-out to eliminate the requirement that the
Recipient be a subsidiary guarantor of the Provider’s obligations under the
Credit Agreement, such amendment to be in form and substance reasonably
satisfactory to the parties thereto, the Recipient and the Administrative Agent
(as assignee of the Recipient).
Section 13.    Successors and Assigns. This Undertaking shall be binding upon
Provider, its successors and permitted assigns, and shall inure to the benefit
of and be enforceable by Recipient and its successors and permitted assigns.
Provider may not assign or transfer any of its obligations hereunder without the
prior written consent of each of Recipient and the Agent. Without limiting the
generality of the foregoing sentence, Provider (i) acknowledges, and consents to
the assignment by Recipient of all of Recipient’s right, title and interest in,
to and under this Undertaking to the Agent, the Managing Agents and the
Purchasers under the Purchase Agreement, (ii) agrees that the Agent, on behalf
of the Purchasers, shall have become vested with all the rights granted to the
Recipient herein, and (iii) agrees that, in connection with any assignment or
participation under the Purchase Agreement, the Agent, the Managing Agents and
the Purchasers may further assign or participate their respective interests
hereunder, any other documents executed in connection therewith or delivered
thereunder or any other agreement or note held by them evidencing, securing or
otherwise executed in connection with the Obligations, to any other entity or
other person, and such other entity or other person shall thereupon become
vested, to the extent set forth in the agreement evidencing such assignment,
transfer or participation, with all the related rights herein.
Section 14.    Amendments and Waivers. No amendment or waiver of any provision
of this Undertaking nor consent to any departure by Provider therefrom shall be
effective unless the same shall be in writing and signed by Recipient, the Agent
and Provider. No failure on the part of Recipient, the Agent, any Managing Agent
or any Purchaser to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.
Section 15.    Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Provider, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Provider or Recipient may designate in writing to the
other. Each such notice or other communication shall be effective  if given by
telecopy, upon the receipt thereof, if given by mail, three (3) Business Days
after the time such communication is deposited in the mail with first class
postage prepaid or  if given by any other means, when received at the address
specified in this Section 15.
Section 16.    GOVERNING LAW. THIS UNDERTAKING SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK.

6

--------------------------------------------------------------------------------



Section 17.    CONSENT TO JURISDICTION. EACH OF PROVIDER AND RECIPIENT HEREBY
IRREVOCABLY SUBMITS TO THE NON‑EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS UNDERTAKING, OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR DELIVERED THEREUNDER AND EACH OF PROVIDER AND RECIPIENT HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
Section 18.    Bankruptcy Petition. Provider hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
outstanding senior indebtedness for borrowed money of a Conduit Purchaser, it
will not institute against, or join any other Person in instituting against,
such Conduit Purchaser, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceeding under the laws of the
United States or any state of the United States.
Section 19.    Miscellaneous. This Undertaking constitutes the entire agreement
of Provider with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Obligations. The provisions of this Undertaking are severable, and in any action
or proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Provider hereunder would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of Provider’s liability under this Undertaking, then, notwithstanding any
other provision of this Undertaking to the contrary, the amount of such
liability shall, without any further action by Provider or Recipient, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding. Any provisions of this
Undertaking which are prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.
Section 20.    Counterparts. This Undertaking may be executed by one of more of
the parties to this Undertaking on any number of separate counterparts and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.


LKQ CORPORATION
By:    /s/ JOHN S. QUINN            
Name: John S. Quinn
Title: Executive VP and CFO


Address:    500 West Madison Street
Suite 2800
Chicago, Illinois 60661
Fax: 312-207-1529
Telephone: 312-621-1950
Fax 312-207-1529
Email: victorcasini@lkqcorp.com




Acknowledged and accepted
this ____ day of September, 2012:


LKQ RECEIVABLES FINANCE COMPANY, LLC




By: /s/ JOHN S. QUINN            
Name: John S. Quinn
Title: VP and CFO


Address:    500 West Madison Street
Suite 2800
Chicago, Illinois 60661
Attention: Manager Kyle Treat
Fax: 866-669-2811
Telephone: 312-621-2772
Email: kltreat@lkqcorp.com

Signature Page to Performance Undertaking

--------------------------------------------------------------------------------




Consented to:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as
Administrative Agent




By: /s/ ERIC WILLIAMS            
Name: Eric Williams
Title: Director



Signature Page to Performance Undertaking